DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 12/20/2021, as directed by the Final Rejection on 09/27/2021. Claim 1 is amended. Claim 9 is canceled. Claims 18-22 are new. Claims 1-8, 10-16 and 18-22. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 7-8 of Remarks, filed 12/20/2021, with respect to claims 1-8, 10-16 and 18-22 have been fully considered and are persuasive.  The previous rejections of claims 1-8, 10-14 and 16 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Smetka (#72,291) on 1/12/2022.
The application has been amended as follows: 
Replace Claim 4 with the following:
4.    A device as set forth in claim 1, wherein the pair of polarized PVDF film strips are integrated with a package configured to place the pair of polarized PVDF film strips in a location defined by inflammatory pain emanating from a human body.
Replace Claim 5 with the following:
5.    A device as set forth in claim 1 wherein the pair of polarized PVDF film strips are integrated with a package capable of being placed in a location defined by inflammatory pain emanating from an animal.
Replace Claim 6 with the following:
6.    A device as set forth in claim 1, wherein said pair of polarized PVDF film strips includes a layer of sputtered silver.
Replace Claim 10 with the following:
10.   A device as set forth in claim 1, wherein said EL platform therapy source includes an electronic sound generator when energized.
Replace Claim 11 with the following:
11.    A device as set forth in claim 1, wherein the EL platform therapy source further comprises an inverter.
Replace Claim 20 with the following:
20.   A device as set forth in claim 18, wherein said at least one polarized PVDF film strips includes a layer of sputtered silver.
Replace Claim 21 with the following:
21.    A device as set forth in claim 18, wherein said EL platform therapy source includes an electronic sound generator when energized.
Replace Claim 22 with the following:
22.    A device as set forth in claim 1, wherein said EL platform therapy source further comprises an inverter, the inverter being an electrical noise generator.
Allowable Subject Matter
Claims 1-8, 10-16 and 18-22 are allowed and renumbered 1-20.
The following is an examiner’s statement of reasons for allowance:
Claims 1 is allowed for incorporating all limitations of former claim 9, which was indicated as containing allowable subject matter in the preceding Office Action. Claims 2-8, 10-14, 16 and 22 are thus allowed as being dependent upon claim 1.
Claim 15 is allowed as previously indicated as being allowable in the preceding Office Action.
Claim 18 is allowed for incorporating some of the limitations of former claim 1 and incorporating all limitations of claim former claim 9, which was indicated as allowable in the preceding Office Action. Claims 19-21 are thus allowed as being dependent on claim 18.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785